United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         October 2, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-20467
                           Summary Calendar



JOHN GRAY,

                                     Petitioner-Appellant,

versus

DOUGLAS DRETKE, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                     Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-02-CV-4338
                          --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Gray, Texas prisoner # 475245, appeals the district

court’s refusal to order that the filing fee for Gray’s appeal in

his 28 U.S.C. § 2254 petition (no. 03-20147) be paid with funds

in prison release account.    The Prisoner Litigation Reform Act

does not apply to 28 U.S.C. § 2254 cases.     Carson v. Johnson, 112

F.3d 818, 820 (5th Cir. 1997).    Once the district court

determined that Gray could proceed in forma pauperis on appeal,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20467
                                 -2-

there was no need to assess a partial filing fee or payment

schedule for the appellate filing fees.     FED. R. APP. P. 24(a).

Gray may proceed in his 2254 action without paying a filing fee.

Furthermore, Gray fails to show that there is any money in his

release account or that funds therein can be used to pay

appellate filing fees.    See TEX. GOV’T CODE ANN. § 501.015(b).

Gray’s instant appeal is without arguable merit and dismissed.

See 5TH CIR. 42.2.   His motion for relief from the district court

order denying payment from his prison funds is denied.

     APPEAL DISMISSED.    MOTION DENIED.